It is a
great pleasure for me to convey through you, Sir, to the
President of the General Assembly our sincere
congratulations upon his election. I am confident that
he will lead the work of this Millennium Assembly
most ably.
I should also like to express our sincere
appreciation to his predecessor, Mr. Gurirab, the
Foreign Minister of Namibia, for his exceptional
leadership of the fifty-fourth session.
May I also express our high esteem for the
Secretary-General for his most efficient preparation for
both the Millennium Summit and Assembly. We
appreciate his efforts to maintain and promote the role
of the Organization and to strengthen its effectiveness
and credibility.
The convening of the Millennium Summit and
Assembly is an important milestone in the international
system and the future of the United Nations. The two
occasions constitute a unique forum to review the state
of the world and its developments and to take stock of
the performance of the Organization so as to enable it
to occupy its central place in the international system
and hence lead the movement of change on the basis of
a general consensus and a meeting of all minds.
The goal of the establishment of a stable and
effective system of collective security through dialogue
and cooperation in the context of international
democracy has been one of the most important
objectives of the United Nations and those of the
international community. It is thus necessary to allow
the United Nations to achieve its objectives by
adapting its work to the current international variables
that must take the United Nations seriously. This might
very well be the thrust of the Secretary-General's
report to the Millennium Assembly.
In our opinion, the first step down this road is to
agree on a broad modern definition of collective
security in the coming decades. Security in its most
simple and realistic definition is based on three basic
and organically linked rights, namely, the right to
safety and stability and avoidance of the scourges of
war, mass destruction and armed conflicts, the right to
development and to a decent life free from poverty,
destitution and want and the right to live in a healthy
environment free from pollution, disease and negative
social phenomena. A cursory glance at the state of
those three rights would reveal that during the last
decade of international transformations they have
become exposed to new threats, while existing ones

have been exacerbated in a manner threatening grave
repercussions.
After the end of the cold war and the end of
tensions between the two super-Powers, international
peace became exposed to a new kind of threat, the
threat resulting from the disintegration of some States,
the collapse of their national structures and the
victimization of their people due to internal strife and
negative foreign intervention.
Globalization, world market, the information and
communications revolution and the emergence of new
kinds of economic activities all hold the promise of
unlimited progress, yet they carry with them the
dangers of widening the development gap between the
developed and developing world.
As for a healthy environment, whole continents
are suffering from epidemics, environmental
degradation, backwardness and the spread of ethnic
wars as well as the increased tragedies of refugees.
Africa is the region most affected by that horrible
triangle  armed civil conflicts, poverty and economic
backwardness, degraded environment, natural disasters,
deadly diseases and epidemics. There is a belt of
tension encircling the continent and economic
difficulties and problems continue. Africa has thus
reached an untenable situation that requires immediate
and firm attention in order to help it extricate itself
from that quagmire.
I must reiterate in this regard that the African
States, through the Organization of African Unity
(OAU) and other groupings, are discharging their
responsibilities as best they can. They are taking
necessary measures and steps to place themselves on
the right path towards a better future. Special mention
should be made here of the OAU Mechanism for
conflict resolution, the efforts to strengthen
peacekeeping capabilities through subregional
groupings and the establishment of common markets
and economic groupings, such as the Common Market
for Eastern and Southern Africa (COMESA), the
Southern African Development Community (SADC)
and the Economic Community of West African States
(ECOWAS). Our continent is moving towards a form
of unity on the basis of the resolutions of the recent
LomÈ summit, which will be followed up at the
upcoming Sirte summit.
An agreement was recently concluded in Arusha
on the settlement of the Burundi conflict. A new
President of Somalia, Mr. Abdi Kassim Salad Hassan,
was elected after the constructive efforts of the
Government of sisterly Djibouti. There are efforts
under way in the Great Lakes region. All these
examples prove Africa's ability to deal on its own with
some of its problems. Yet it cannot be left alone
without the support of the international community,
particularly in the field of peacekeeping and peace-
making. The United Nations must play its full role in
that field.
Meeting the new challenges faced by the
international community and achieving the goal of
establishing an effective system of collective security
for future generations require, as I mentioned earlier,
improving the United Nations performance and
adapting it to the demands of these goals. In his
message to the Millennium Summit last week,
President Mubarak stressed the need to pay special
attention to the maintenance of international peace and
to support efforts for development, poverty elimination
and narrowing the widening gap between the rich and
the poor in our world.
Allow me to address these priorities and to stress
their linkage to a number of important subjects and
necessary steps. First, there is an urgent need to
strengthen and reform the United Nations in general.
There is a similar need to reform and restructure the
Security Council and to enhance its credibility. We are
determined to continue our contribution to the current
dialogue on a comprehensive and balanced package
deal on the expansion of both the permanent and non-
permanent membership of the Council. This would
enable the Council to be more equitably representative.
It would also reflect the overwhelming majority of the
developing countries, members of the Organization.
We are fully committed to the positions of the
Non-Aligned Movement and the Organization of
African Unity (OAU) in this regard. We reiterate the
need for expansion of the Council to be accompanied
by reform of its working methods and a revision of the
use of the veto power, with a view to rationalizing it.
I wish to stress here what I mentioned earlier 
that Egypt has a long history of regional and
international contributions. It plays a significant role
on the African, Arab and Islamic levels, as well as in
the Middle East and among the developing countries
19

and emerging economies. In addition, Egypt has made
many contributions to support United Nations activities
and achieve its objectives. It has also contributed to the
Organization's peacekeeping operations. All this makes
Egypt eminently eligible and qualified to shoulder the
responsibilities of permanent membership in an
expanded Security Council, within the framework
suggested by the African heads of State and
Government since 1997.
Second, there is an equally urgent need to restore
the role of the General Assembly in the maintenance of
peace, in accordance with the provisions of the Charter,
especially when the Security Council fails to discharge
its primary responsibility in this regard. This would
ensure that any collective actions or measures enjoyed
the international legitimacy represented by the
Organization. There is a need to further develop United
Nations peacekeeping operations and provide them
with a rapid deployment capability. There is also a
need for concerted efforts to increase the capacity of
States, particularly African States, to participate in
United Nations peacekeeping operations, or those of
regional and subregional organizations which are
mandated and financed by the United Nations. Egypt
will address these important issues when the General
Assembly considers the Brahimi report (A/55/305).
These considerations must be kept in mind when
we address how to develop the conceptual and practical
framework of peacemaking and peacekeeping. New
ideas, such as humanitarian intervention and the
preventive deployment of forces, have, since the last
session, begun to gain currency. We have called, and
continue to call, for discussion of those ideas with the
highest degree of frankness and transparency. Those
ideas impinge on the concept of sovereignty. Some
tend to belittle the value and importance of sovereignty
when the matter pertains to the sovereignty of others.
Those very same States tend also to consider it
sacrosanct and inviolable when the matter pertains to
their own sovereignty.
Third, the sanctions regime, as one of the
component parts of the measures taken within the
current system of collective security, needs a thorough
review. Sanctions cannot last indefinitely. They must
not cause human suffering to tens of millions of people
or result in massive and destructive harm to the
economic infrastructures or social fabric of States.
Sanctions must not lead to the creation of angry
generations who will continue to be embittered by their
suffering, even after these actions are lifted.
Fourth, there is a need to recognize the
importance of continued, serious consideration of the
question of disarmament, particularly nuclear
disarmament, which is the most destructive and poses
the greatest threats. The priority of nuclear
disarmament must not be overshadowed by the
increased attention paid to small arms, light weapons
and anti-personnel landmines. This is not to say that we
do not recognize the importance of these subjects or
the need to deal with them comprehensively and
appropriately. In this regard, we reaffirm Egypt's
initiatives for the elimination of weapons of mass
destruction, including nuclear weapons. We welcome
the results of the sixth Review Conference of the
Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) in the field of nuclear
disarmament in general. We welcome in particular the
Conference's recognition of the specificity of the
situation in the Middle East and its reaffirmation of the
continued validity and importance of implementing the
resolutions on the Middle East adopted by the NPT
Review and Extension Conference in 1995.
Fifth, with the accelerated pace of globalization
and trade liberalization, the gap between the rich and
poor countries is widening in a manner that threatens
grave dangers. The comparison between patterns of
production and consumption and standards of living in
the developing and developed worlds is both stark and
shocking. Narrowing this gap and correcting this
imbalance in the international structure is not merely a
moral obligation, but is vital. An international
partnership must be established to achieve this
objective.
The call for social justice within States must be
accompanied by a similar call for justice in sharing the
benefits of progress, globalization, the information
technology and communications revolution and trade
liberalization among members of the international
family in the North and the South alike. We truly need
to give globalization a human face and an equilibrium
that will enable it to contribute to bridging that gap.
United Nations literature is replete with studies
on the problems of and obstacles to development and
the elimination of poverty. This, however, is no longer
sufficient. In several international conferences we have
adopted plans and programmes of action containing
20

clear commitments to mobilize the financial resources
necessary to implement them. Yet implementation has
not been at the level of the commitments contained in
those documents.
A few months ago we reviewed progress in the
implementation of the recommendations of the
international conferences on population, women and
social development. But what were the results of these
reviews? What are the ways needed to face the
obstacles that have impeded progress and made the
implementation of the recommendations of those
conferences fall below our expectations?
We have adopted the objective of halving poverty
in the world by 2015. What is the course charted for
achieving this objective and what are the commitments
made to mobilize the financial resources necessary for
its achievement? What about the numerous
programmes and initiatives for African development?
Have their achievements been commensurate with the
magnitude of the problems facing the continent? Is it
not time for a clear commitment, going beyond the
current initiatives, to lift the burden of foreign
indebtedness that is crushing Africa? We need a
genuine partnership between the North and the South.
We need real and effective support by the donors and
the international financial institutions to implement
development efforts and attempts to eliminate poverty,
not only as a moral value taking the form of freedom
from want, as mentioned in the Secretary-General's
report (A/54/2000), but also as a vital objective
connected to the establishment of peace and stability.
Sixth, in the same vein, an attempt to place
responsibility for achieving development and
eliminating poverty solely or even primarily on the
shoulders of developing countries is both dangerous
and short-sighted, because it would undermine the
concept of international cooperation, which is one of
the cornerstones of the world system, and ignore the
repercussions of the widening gap between the rich and
the poor in our world. That gap is now 16 times as
large as it was in the 1960s.
An attempt is also being made to link
international cooperation and the North's support for
the South with concepts and values that in themselves
we support but whose new conditionality we reject. I
am referring here to democracy, good governance and
human rights. Questions of democratic transformation,
improved governance and administration, increased
transparency and accountability, and promoting respect
for human rights cannot be dealt with in isolation from
the questions of development, poverty and subsistence,
for they too are vitally important subjects. Should not
the call for democracy within States be matched by a
similar call for democracy among States and
international organizations? Should not the call for the
rule of law be accompanied by a similar call for respect
for international law, the sovereignty of States and the
rights of peoples? Can good governance and
administration be achieved in the absence of a parallel
effort for the development of human resources and the
capacity-building? Is it sufficient just to pay attention
to the civil and political rights of people while ignoring
their economic, social and cultural rights, foremost
among which is the inalienable right to development?
Seventh, the success of the development efforts
of the peoples of the world at this stage depends on
their efficient use of the tools of the new age,
particularly information technology. The technological
revolution has led to a widening of the gap between
those who have those tools and those who do not.
Nevertheless, information and knowledge technologies
are of such a nature as to enable them to contribute to
narrowing the gaps between the countries of the world.
The attention Egypt pays to these global
questions does not take away from the attention it gives
to regional issues that are extremely sensitive. Among
those questions, I would like to concentrate on the
issues of peace in the Middle East and the situation in
the Sudan, which are of the utmost importance to Egypt
and, without a doubt, to many in the Arab world,
Africa and the international community at large.
The Arab-Israeli conflict entails vital issues
related to the lives of peoples and to the future of
nations. Those include recognition of legitimate rights,
sovereignty over national soil, the inalienable right to
self-determination, the inadmissibility of the
acquisition of territory by force and the right of all
States to live peacefully within secure borders. All
these issues are directly linked to international and
regional peace and security.
The logic that must govern the peace process in
the Middle East should not stem from the assumption
that one is dealing with a permanent foe or opponent. It
must aim instead at turning past animosity into good-
neighbourliness and normal relations among the
peoples and the States of the region. What is at stake is
21

the security of the region and the security and
prosperity of future generations, and not short-term
political considerations. We face a clear choice
between either settling the issue in terms of real
estate  in which one party demands metres, miles or
tens of miles  thereby keeping alive the seeds of
tension and conflict, or by seeking through clear
political will to establish a just and lasting peace by
which the rights of all parties are secured and their
obligations are well defined through necessary
international guarantees. The latter option must be
based on international law, something that applies to
the Israeli/Palestinian track and to the Syrian/Israeli
track alike.
There is no doubt that the overwhelming majority
of States, communities and individuals support the
achievement of a just solution that does not favour one
party at the expense of the other. Most people would
opt for peace and justice and would prefer to look
ahead to the future in a positive way. The
overwhelming majority of the Palestinian and Israeli
people also want peace, a peace that is clear and clean
and not partial, distorted or absent  something that,
at the end of the day, would be more of a headache than
a concrete peace. In that regard, I would like to say that
President Arafat and the Palestinian people face one of
two choices: either no solution or a bad solution. This
is a policy that will never garner support or
appreciation or ever lead to a viable solution.
As to the so-called flexibility, which has been at
the forefront of commentary lately, it should mean only
flexibility within the realm of international law and not
outside it. If we are talking about flexibility on
Jerusalem, that cannot in any way mean accepting
Israeli sovereignty over Al-Haram al-Sharif. It could
instead mean arrangements for the new Palestinian
State that would give it sovereignty over all its
territories while respecting the holy sites and
guaranteeing their protection and free access to them.
That would assume that, as a full-fledged member of
the international community, the sovereign Palestinian
State would be in charge.
The peace process is but a few miles away from
the finish line. We hope it will not take many long
years for Syria and Palestine to travel those few miles.
We also hope that the sponsors of the peace process
will be wise and able enough to propose honest
solutions to the parties in order to enable the honest
broker to lead the negotiations to a certain conclusion.
At this juncture, I would like to salute President
Clinton's enthusiasm and tireless efforts in steering the
peace process during an eleventh-hour attempt to find a
lasting solution during his Administration.
In order to achieve that objective it is essential to
uphold one guiding principle that cannot be
circumvented, namely, full withdrawal from all Syrian
and Palestinian territories, including East Jerusalem, in
return for Israel's right to be integrated into the Middle
East as a partner with equal rights to security, peace
and cooperation. That is the essence of resolutions 242
(1967) and 338 (1973) and of the principle of land for
peace. Lasting peace and security can be established
only on that basis. If Arab territories, or any part of
those territories, remain under occupation or if any
question is settled in a manner inconsistent with the
principles of fairness and justice, it would create a time
bomb that could explode at any time. The desired peace
and security cannot be fully realized without the
establishment of a full-fledged, independent Palestinian
State.
The stability of peace and security in the Middle
East is tied to the need for serious consideration of the
question of armaments in the Middle East. Permanently
defusing tensions calls for dealing with the problem of
the proliferation of weapons of mass destruction and
their delivery vehicles. This will also contribute
directly to the maintenance of international peace and
security. Peace and stability in the Middle East will not
be complete or lasting without the establishment of a
comprehensive regional security system that ensures
control over the quantity and quality of armaments in
the region and establishes a zone free from weapons of
mass destruction, in accordance with President
Mubarak's initiative, which enjoys global
understanding and support.
The Sudan is a State of unique character in
regional relations. It is at once a major component of
the Arab world and an integral part of the African
community. Its stability is also vital for the security
and stability of the Horn of Africa, the Red Sea and the
Nile basin. The importance Egypt attaches to this
brotherly country therefore stems not only from the
fact that it is Egypt's strategic twin, but because it is a
central factor to the security of a vast and vitally
important region.
Many efforts have been made, and many
initiatives have been presented, to achieve peace in the
22

Sudan, most of which were made in good faith.
However, they all dealt with the situation from a single
perspective, that of the southern Sudan against the
north.
Consequently, Egypt and Libya saw the need to
complement those efforts with a comprehensive
programme aimed at achieving broad national
reconciliation encompassing all the factions and all the
parties. The objective is to create a new Sudan, where
stability and harmony prevail within a basic framework
of unity and territorial integrity, equality among its
citizens, and consensual self-determination by all its
citizens and component parts. This will bring comfort
and reassurance to the Sudanese people and to all its
neighbours.
The Egyptian-Libyan initiative has gone a long
way towards bringing the parties closer. The
coordination of this initiative with that of the Inter-
Government Authority on Development (IGAD) is
possible. Efforts will continue to ensure the convening
of a conference on national reconciliation to achieve
peace in that important country.
The achievement of peace in the Middle East, the
Horn of Africa and in the continents of Asia and Africa
as a whole is a necessary condition for world stability.
The situation in Afghanistan, Kashmir, the Caucasus,
Sri Lanka, the continued tragedy of Iraq, and the
conflicts in Africa and their attendant social and
economic problems all give rise to serious concerns
about the new world order  about its credibility and
effectiveness. We must act quickly in order to resolve
these problems in a context of international legitimacy
and within the framework of the United Nations.
Finally, amid all that, the United Nations stands
as an expression of the will of the international
community. The purposes and principles of its Charter
are a guiding beacon. Let this Millennium Summit and
Assembly be a new turning point that will put us on the
right path towards a world of greater security, justice
and stability, a world that builds upon the achievements
of the twentieth century and closes the chapter on its
grave errors.